Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 8/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-4,6 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Huang (US 20200379217). 

    PNG
    media_image1.png
    468
    489
    media_image1.png
    Greyscale

Regarding claim 1, Huang teaches (Fig. 7A, Tables 13-14, -+-+-) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having a negative refractive power with a concave object-side surface and a concave image-side surface;
a second lens having a refractive power;
a third lens having a negative refractive power;
a fourth lens having a refractive power, a concave object-side surface and a convex image-side surface; and
a fifth lens having a refractive power;
wherein −2.3≤f1/f2<−1.5 (-2.92/1.72), where f1 is an effective focal length of the first lens and f2 is an effective focal length of the second lens.

Regarding claim 3, Huang further teaches The optical imaging system according to claim 1, wherein 0<R10/R9≤1.8 (0.568/1.487),
where R9 is a radius of curvature of an object-side surface of the fifth lens and R10 is a radius of curvature of an image-side surface of the fifth lens.

Regarding claim 4, Huang further teaches The optical imaging system according to claim 1, wherein 1.0<ImgH/f<2.0 (1.46),
where ImgH is half of a diagonal length of an effective pixel area on an imaging plane of the optical imaging system and f is an effective focal length of the optical imaging system.

Regarding claim 6, Huang further teaches The optical imaging system according to claim 1, wherein 2.5<|R2/f|+|R3/f|<3.5 (4.529/1.64),
where R2 is a radius of curvature of the image-side surface of the first lens, R3 is a radius of curvature of an object-side surface of the second lens and f is an effective focal length of the optical imaging system.

Claim(s) 1,7-8 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsueh (US 20180299648). 

    PNG
    media_image2.png
    462
    434
    media_image2.png
    Greyscale

Regarding claim 1, Hsueh teaches (Fig. 9, Table 9, -+-+-) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having a negative refractive power with a concave object-side surface and a concave image-side surface;
a second lens having a refractive power;
a third lens having a negative refractive power;
a fourth lens having a refractive power, a concave object-side surface and a convex image-side surface; and
a fifth lens having a refractive power;
wherein −2.3≤f1/f2<−1.5 (-2.3), where f1 is an effective focal length of the first lens and f2 is an effective focal length of the second lens.

Regarding claim 7, Hsueh further teaches The optical imaging system according to claim 1, wherein 1.5<SAG12/SAG11<2.5 (as seen in Fig. 9, ~ 1.6),
where SAG11 is an on-axis distance from an intersection of the object-side surface of the first lens and the optical axis to an vertex of an effective radius of the object-side surface of the first lens and SAG12 is an on-axis distance from an intersection of the image-side surface of the first lens and the optical axis to an vertex of an effective radius of the image-side surface of the first lens.

Regarding claim 8, Hsueh further teaches The optical imaging system according to claim 1, wherein 1.0<f23/f12≤3.0 (2.3/2),
where f23 is a combined focal length of the second lens and the third lens and f12 is a combined focal length of the first lens and the second lens.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsu (US 20170168266). 

    PNG
    media_image3.png
    478
    558
    media_image3.png
    Greyscale

Regarding claim 1, Hsu teaches (Fig. 3A, Tables 6-8, -+-+-) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having a negative refractive power with a concave object-side surface and a concave image-side surface;
a second lens having a refractive power;
a third lens having a negative refractive power;
a fourth lens having a refractive power, a concave object-side surface and a convex image-side surface; and
a fifth lens having a refractive power;
wherein −2.3≤f1/f2<−1.5 (-2.84/1.38), where f1 is an effective focal length of the first lens and f2 is an effective focal length of the second lens.

Regarding claim 2, Hsu further teaches −2.0<R1/EPD/10<-1.0 (-11.93/0.69/10),
where R1 is a radius of curvature of the object-side surface of the first lens and EPD is an entrance pupil diameter of the optical imaging system.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh.
   
Regarding claim 2, Hsueh teaches all the limitations as stated in claim 1, and further teaches −2.0<R1/EPD/10 (-0.6),
where R1 is a radius of curvature of the object-side surface of the first lens and EPD is an entrance pupil diameter of the optical imaging system.
	Hsueh does not teach R1/EPD/10<−1.0.
Absent any showing of criticality and/or unpredictability, having R1/EPD/10<−1.0 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a larger Fno (by using a viable aperture stop).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsueh by having R1/EPD/10<−1.0 for the purposes of having a larger Fno.
 
Allowable Subject Matter
Claim(s) 5,9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 5,9-10, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an optical imaging system including the additional limitations described in each claim, along with the other claimed limitations of each claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234